Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000431
                                                       07-JUL-2016
                                                       10:27 AM


                           SCWC-14-0000431


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER,

           INC., by and through its Board of Directors,

       Petitioner/Plaintiff-Counterclaim Defendant-Appellee,


                                 vs.


        YOUNG JIN AN, aka Young Ja Kim, AMBROSIA-SPA, INC.,

        Respondents/Defendants-Counterclaimants-Appellants,



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

   (CAAP-14-0000431 and CAAP-15-0000045; CIV. NO. 1RC13-1-4367)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Plaintiff-Counterclaim Defendant-Appellee’s

Application for Writ of Certiorari, filed on May 23, 2016, is

hereby accepted and will be scheduled for oral argument.     The

parties will be notified by the appellate clerk regarding

scheduling. 

           DATED:   Honolulu, Hawai'i, July 7, 2016.

R. Laree McGuire,                 /s/ Mark E. Recktenwald

Linda E. Ichiyama and

Cheryl A. K. Fraine               /s/ Paula A. Nakayama

for petitioner

                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson